Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter

The numbering of original claims 1-20 is maintained. No claims have been canceled, and no new claims have been added.

The following is an examiner’s statement of reasons for allowance:

The Office has deemed Applicant’s pending application claims dated May 4, 2021 distinguishable over any reasonable rejection of the claims over candidate prior art, and the claims are thus considered in condition for patentability (MPEP § 1302.14).  
In addition, the Office notes and remarks that no reasonable disclosure or rejection over prior art, either individually or in combination, expressly teaches or discloses a combination of elements as currently recited by the independent claim(s) as a whole, including the recited feature(s) of “a computing system comprising: one or more processors; and memory storing one or more computer-executable instructions that are executable by the one or more processors to perform operations comprising determining that a first application and a second application are installed on a device and are both useable to share content between a first account and one or 
The Office also notes that Applicant’s response remarks and declaration that the subject matter disclosed by O’Rourke et al and the claimed invention was owned by the same person or subject to an obligation of assignment to the same person, and thus disqualifies O’ Rourke as prior art under AIA  35 U.S.C 102(a)(2) -- is also considered persuasive, and the application claims considered allowable over prior art .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, .contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/GLENFORD J MADAMBA/            Primary Examiner, Art Unit 2451